Citation Nr: 9912322	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  94-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for anxiety neurosis 
prior to February 23, 1998.

2.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to May 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a compensable 
evaluation for anxiety neurosis.  In October 1996, the Board 
remanded the case for further development.  In May 1998, the 
veteran also submitted a claim for "paragraph 29" benefits 
for a hospitalization in February and March 1998.  In rating 
decision of November 1998, a 100 percent rating for anxiety 
neurosis was granted from February 23, 1998, pursuant to 
38 C.F.R. § 4.29, and a 10 percent rating was assigned 
thereafter from April 1, 1998.


REMAND

The Board finds that additional development is necessary to 
assist the veteran in the development of his claim and to 
satisfy due process requirements.  A review of the veteran's 
claims folder shows that in his substantive appeal dated in 
April 1994, the veteran requested a hearing before a Member 
of the Board at a local VA office.  In a letter to the 
veteran issued in July 1996, the RO requested confirmation of 
this request.  The RO received the veteran's signed 
confirmation of his desire for a hearing before a travel 
section of the Board, in August 1996.  It does not appear 
that this request has been withdrawn and the veteran has not 
been scheduled for or received such a hearing.  

In the October 1996 remand, the Board instructed the RO to 
contact the veteran and request that he furnish the names of 
any VA or private medical personnel and facilities from which 
he received treatment for a mental disorder since March 1992.  
In a letter dated later in October 1996, the RO sent such a 
letter to the veteran.  Documentation in the claims folder 
demonstrates that the letter was returned by the post office 
with a notification of the veteran's new address.  It does 
not appear that this letter was resent to the veteran at his 
new address.  Accordingly, the RO has not followed the 
directives contained in the October 1996 Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with the October 1996 Board remand, a VA 
psychiatric examination was scheduled and completed in 
October 1997.  Evidence received thereafter, however, 
indicates that the veteran's disability may have increased in 
severity and another psychiatric examination is necessary.  
The additional evidence includes VA medical records of a 
hospitalization in February and March 1998 for major 
depression.  The record demonstrates that the veteran's 
Global Assessment of Function (GAF) score on admission was 20 
and on discharge it was 30.  Additional evidence includes 
documentation that the veteran was terminated from his 
employment with the United States Postal Service in November 
1998, at least in part due to homicidal ideations toward his 
supervisor.  The "Letter of Decision - Removal" from the 
Postal Service, dated November 3, 1998, contains information 
that the veteran underwent a psychiatric fitness for duty 
examination by Dr. Madeline Andrew on June 22, 1998, and that 
the results of this examination were then sent to and 
reviewed by Sheri Y. Phillips, M. D., Associate Area Medical 
Director for the Great Lakes Area.  These additional medical 
records are pertinent to the veteran's current claim.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran at 
his most recently known address and 
request that he furnish the names of all 
VA medical facilities from which he has 
received treatment for a mental disorder 
since March 1992.  The RO should request 
and associate with the claims folder 
photocopies of the complete records 
pertaining to the veteran's treatment at 
any named facility, not already of 
record, to include the Westside VA 
Medical Center from October 1998. 


2.  The RO should also request that the 
veteran furnish the names and addresses 
of all private medical personnel and 
facilities and insurance companies from 
whom he received examinations and/or 
treatment since March 1992 pertinent to 
his psychiatric disability.  After 
obtaining the necessary authorization 
from the veteran, the RO should obtain 
all available records, to include a 
report of a June 22, 1998 psychiatric 
fitness-for-duty examination by 
Dr. Madeline Andrew, and report(s) of 
psychiatric assessment of fitness for 
duty by Sheri Y. Phillips, M.D., as well 
as any additional medical records in the 
possession of his former employer, the 
United States Postal Service.

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded another 
psychiatric evaluation in order to assess 
the nature, etiology, and severity of his 
service-connected anxiety neurosis.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  The examiner is requested 
to note on the examination report whether 
the claims folder was reviewed.  All 
pertinent tests and studies must be 
completed.  If more than one disorder is 
diagnosed, the examiner is requested to 
distinguish, if possible, the 
symptomatology attributable to the 
service-connected anxiety neurosis.  The 
examiner is requested to provide a GAF 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
and explain what the assigned score means 
and the basis of the score assigned.


4.  After the above requested development 
has been completed, to the extent 
possible, the RO should again review the 
case on the basis of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond. 

5.   The veteran should be scheduled for 
a personal hearing at the local RO before 
a Member of the Board, unless otherwise 
indicated.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified. 




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









